Case 2:17-cv-04892-VBF-KES Document 219 Filed 09/30/20 Page 1 of 2 Page ID #:2274



   1
   2
   3                                                                   O
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11    MACK WEST, JR.,                            Case No. 2:17-cv-04892-VBF-KES
  12                Plaintiff,
  13          v.                                 ORDER ACCEPTING REPORT AND
                                                 RECOMMENDATION OF UNITED
  14    F. ULLOA, ET AL.,                         STATES MAGISTRATE JUDGE
  15                Defendants.
  16
  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the
  18   records and files herein, along with the Report and Recommendation (“R&R”) of
  19   the United States Magistrate Judge. The Court has engaged in de novo review of
  20   those portions of the R&R to which objections were made.
  21         IT IS ORDERED THAT:
  22         The Court accepts the findings, conclusions, and recommendations of the
  23   United States Magistrate Judge.
  24         The Fourth Amended Complaint is DISMISSED WITH PREJUDICE and
  25   without leave to amend.
  26         Final judgment consistent with this Order shall be entered as a separate
  27   document.
  28
Case 2:17-cv-04892-VBF-KES Document 219 Filed 09/30/20 Page 2 of 2 Page ID #:2275



   1         This action is TERMINATED and the case SHALL BE CLOSED.
   2         IT IS SO ORDERED.
   3
   4   Date: September 30, 2020
   5                                      ____________________________________
   6                                          Honorable Valerie Baker Fairbank
                                            UNITED STATES DISTRICT JUDGE
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              2
